MONTGOMERY, Judge,
concurring:
I agree with Judge Spaeth’s basic conclusion that the chancellor abused his discretion in holding that the Plaintiff-Appellants’ exercise of a federally protected right to employ replacements for strikers could not be considered to be “intimidation” violative of the injunctive consent decrees. I believe it is important to note that the Appellees did not argue in this case that the lower court’s order precluding the Appellants’ use of replacement employees was justified solely on the basis of Section 13 of the Pennsylvania Labor Anti-Injunction Act, Act of June 2, 1937, P.L. 1198, 43 P.S. § 206m, which is recited in full in the Majority Opinion. *417The Act, which sets forth limitations upon the power of our Commonwealth’s courts to issue injunctions in labor disputes, is inapplicable in the circumstances of a plant seizure. See Section 4, 43 P.S. § 206d, set forth in pertinent part at footnote 1 of the Majority Opinion. Mass picketing, which the parties apparently agree occurred during the strike in issue in this case, has been equated with a plant seizure [See the discussion in Westinghouse Electric Corp. v. United Electrical, Radio & Machine Workers of America, 353 Pa. 446, 46 A.2d 16, 163 A.L.R. 656 (1946) ], and thus the protections of Section 13 are not available to the Appellees in this case.